           Case 3:21-cv-05326-BHS-MLP Document 24 Filed 08/25/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8   LOUIS JAMES THIBODEAUX,

 9                              Plaintiff,                 Case No. C21-5326-BHS-MLP

10          v.                                             MINUTE ORDER

11   RON HAYNES, et al.,

12                              Defendants.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          On August 24, 2021, Plaintiff submitted a document requesting that the Court put a hold

17   on his complaint for six months due to his lack of access to a law library. (Dkt. # 23 at 1.)

18   However, because a scheduling order has yet to issue, there are no deadlines in this matter to

19   stay. Accordingly, Plaintiff’s motion to stay (dkt. # 23) is DENIED without prejudice.

20          Dated this 25th day of August, 2021.

21                                                         Ravi Subramanian
                                                           Clerk of Court
22
                                                       By: /s/Tim Farrell
23                                                         Deputy Clerk




     MINUTE ORDER - 1
